           Case 1:20-cv-03471-PGG Document 28 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

48TH AMERICAS LLC,
                                                            Case No. 20-cv-3471 (PGG)
                 Plaintiff/ Counterclaim Defendant

        -against-                                           NOTICE OF MOTION

THE GAP, INC.

                           Defendant/ Counterclaimant.


        PLEASE TAKE NOTICE that on _____ at ______ a.m., or as soon thereafter as the

matter may be heard at the above-entitled court, Defendant/ Counterclaimant The Gap, Inc.

(“Gap”) will bring on for hearing its motion to stay pending decision by multidistrict litigation

panel to accept transfer of federal court actions under 28 U.S.C. § 1407, see In re COVID-19

Gap Lease Payment Litigation, MDL No. 2960 (the “Motion”).


        This Motion is based on the accompanying memorandum of law and the Declaration of

Jennifer Rondholz, Senior Director of Real Estate of Gap.




2059297.1 88888-0001-000
           Case 1:20-cv-03471-PGG Document 28 Filed 09/08/20 Page 2 of 2




Dated:    New York, New York                   Respectfully submitted,
          August 17, 2020
                                               DAVIS & GILBERT LLP
                                               By: /s/ Joshua H. Epstein
                                               Joshua H. Epstein
                                               Jesse B. Schneider
                                               1740 Broadway
                                               New York, NY 10019
                                               jepstein@dglaw.com
                                               jschneider@dglaw.com
                                               (212) 468-4800

                                               ROBINS KAPLAN LLP
                                               Lisa M. Coyle (LC-6750)
                                               Robins Kaplan LLP
                                               399 Park Avenue, Suite 3600
                                               New York, NY 10022
                                               (212) 980-7400

                                               Michael A. Geibelson (pro hac vice forthcoming)
                                               Daniel Allender (pro hac vice forthcoming)
                                               Robins Kaplan LLP
                                               2049 Century Park East Ste. 3400
                                               Los Angeles, CA 90067
                                               (310) 550-0130

                                               Attorneys for The Gap, Inc.
TO:      Efrem Zevi Fischer
         Klein Law Group CRE, PLLC
         275 Madison Avenue
         Ste 33rd Floor
         New York, NY 10016
         efrem@kleinlawgroupny.com

         Attorneys for 48th Americas LLC




2059297.1 88888-0001-000                   2
